DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to correct one issue that appeared to be overlooked in the current response. It is noted that original claims 11 and 14 had the same issues regarding basis for “the BOM valve”. The same change that the applicant made to correct claim 11 is being incorporated into claim 14 to further prosecution and place the application in condition for allowance. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 








In the claims:

14.   (Currently Amended) The method of claim 9, wherein the BOM comprises a BOM valve in fluid communication with a pressure gauge, and further comprising after the step of blowing down the fluid from the initial fluid height to a fluid height after recovery using a second gas cap pressure:
closing a sample release valve;
closing the isolation valve; and
bleeding off the second gas cap pressure by opening the BOM valve.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the non-final action mailed on 7/20/2021 included only claim objections and rejections under 35 USC 112.  The current amendments, including the one above, have properly overcome these objections and rejections.  With respect to the prior art, the claimed subject matter is in condition for allowance for the same reasons indicated in the prior office action.  An updated search, and a review of the cited prior art of record, has revealed no prior art that teaches or fairly suggest the claim limitations as they are particularly presented.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674